TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00448-CV



    Appellant, Vernon Baker Homes//Cross-Appellants, Laura Pressley and Leif Allred

                                               v.

     Appellees, Laura Pressley and Leif Allred//Cross-Appellee, Vernon Baker Homes




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. GN100546, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed an agreed motion signed by all counsel asking this Court to

dismiss the appeal. See Tex. R. App. P. 42(a)(1). We grant the motion and dismiss the appeal.




                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on Joint Motion

Filed: December 14, 2005